MEMORANDUM **
Diane Philomenia Giles, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeal’s (“BIA”) summary dismissal of her appeal of an Immigration Judge’s (“IJ”) denial of *272her application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA’s summary dismissal for failure to file a brief to determine whether it was appropriate. See Vargas-Garcia v. INS, 287 F.3d 882, 884 (9th Cir.2002). We deny the petition because Giles’ brief to the BIA was late and her notice of appeal to the BIA did not indicate which facts were in contention and how the IJ misinterpreted the evidence. See Toquero v. INS, 956 F.2d 193, 195-96 (9th Cir.1992).
We deny respondent’s September 2, 2003 motion to strike extra-record exhibits. We deny as moot Giles’ September 22, 2003 motion to excuse late filing.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *272courts of this circuit except as provided by Ninth Circuit Rule 36-3.